___________

                           No. 95-2001
                           ___________


Monte C. Ruby,                   *
                                 *
          Appellant,             *
                                 *    Appeal from the United States
     v.                          *    District Court for the
                                 *    Western District of Missouri.
Springfield R-12 Public School   *
District,                        *
                                 *
          Appellee.              *

                           ___________

                  Submitted:   December 14, 1995

                       Filed: February 16, 1996
                            ___________

Before MAGILL, BRIGHT, and MURPHY, Circuit Judges.

                           ___________

MAGILL, Circuit Judge.


     Monte Ruby appeals the district court's1 grant       of summary
judgment to his former employer, Missouri's Springfield   R-12 Public
School District (Springfield), in Ruby's Title VII         employment
discrimination suit.       Because Ruby failed to         show that
Springfield's legitimate, nondiscriminatory reasons for   its adverse
employment actions against him were pretextual, we        affirm the
district court's grant of summary judgment.

                                 I.


     Springfield employed Ruby, an African-American, as a public

    1
     The Honorable Russell G. Clark, United States District Judge
for the Western District of Missouri.
safety officer from August 2, 1976 until March 15, 1993.       Ruby
alleges that Springfield took three adverse actions against him
during his last year of employment because of his race and in
retaliation for his filing charges of discrimination.        First,
Springfield sent a white employee to a seminar on gang problems in
April 1992, although Ruby had requested to attend. Springfield
claims that it made this decision because it could afford to send
only one employee to the seminar, due to the elimination of its
$38,000 travel budget, and the seminar was more directly related to
the other employee's job duties.2 Springfield further showed that
it had denied a white employee the opportunity to attend a seminar
due to lack of funds, and that Ruby was offered an opportunity
later in the year to attend a seminar on satanism, but he declined
to attend. Second, Springfield suspended Ruby on September 30,
1992, for three days without pay for making sarcastic comments
directed at a white female co-worker, and for glaring hostilely at
her,3 which violated Springfield's policy of maintaining a work
environment free from harassment. Third, Springfield terminated
Ruby on March 15, 1993, for filing false mileage reimbursement
reports for work-related travel, which Springfield had confirmed by
monitoring buildings that Ruby claimed to have visited, but had
not.4


    2
     Don Deckard, the white employee who attended the conference,
was Springfield's liaison to the Greene County Juvenile Office.
        3
       The co-worker complained that Ruby "gave her an intense,
menacing stare, reminiscent of the 'stare down prevalent among gang
members which often results in violence.'" Appellee's Br. at 4.
We reject Ruby's contention that this statement, on its face,
demonstrates racial animus.
        4
       Springfield contends that during a meeting regarding his
mileage reimbursement reports, Ruby changed his story four times,
and admitted lying to Springfield. While Ruby denies that he made
such admissions, and we accept his version of the meeting for
purposes of summary judgment, Ruby acknowledged that Springfield
"asked me about how many times I would like be in the building, and
I gave a response, and I later changed that to maybe half the time
. . . ." Ruby Dep., Appellant's App. at 73. These inconsistencies

                               -2-
     After filing a series of complaints with the Equal Employment
Opportunity Commission (EEOC),5 Ruby brought two suits in district
court against Springfield under Title VII of the Civil Rights Act
of 1964, 42 U.S.C. §§ 2000e-2000e-5, and the Civil Rights Act of
1866, 42 U.S.C. § 1981, alleging employment discrimination and
retaliation, which were consolidated by the district court. The
district court granted Springfield's summary judgment motion,
concluding that, even if Ruby had made a prima facie case of
discrimination, Springfield had provided nondiscriminatory reasons
for its adverse actions against Ruby, and that Ruby had failed to
come forward with any evidence to support a finding that
Springfield's reasons were pretextual.6

                               II.


     We review a grant of summary judgment de novo.     Tindle v.
Caudell, 56 F.3d 966, 969 (8th Cir. 1995).    A grant of summary
judgment is proper if, taking all facts and reasonable inferences
from facts in the light most favorable to the nonmoving party,
there is no genuine issue of material fact, and the movant is
entitled to judgment as a matter of law. Id.; see Fed. R. Civ. P.


lend no support to Ruby's claim that Springfield did not terminate
him for dishonesty.
      5
       Ruby filed complaints with the EEOC in June 1992, October
1992, and March 1993 regarding the denial of his request to attend
a seminar, his suspension, and his termination.
          6
        In his opposition to summary judgment and accompanying
affidavit, Ruby asserted that Springfield's statement of undisputed
facts in its summary judgment motion was not accurate, but he
failed to provide "a concise listing of material facts as to which
the party contends a genuine issue exists," W.D. Mo. Local Rule
13(g), or adequate references to the record, id.       Ruby's mere
allegations that issues remained in dispute, see Appellant's App.
at 101-13, were insufficient to meet the requirements of Local Rule
13(g), see Lidge-Myrtil v. Deere & Co., 857 F. Supp. 666, 668 (W.D.
Mo. 1994), aff'd, 49 F.3d 1308 (8th Cir. 1995), and he is deemed to
have admitted all facts which were not specifically controverted.
See W.D. Mo. Local Rule 13(g).

                               -3-
56(c). While a defendant who moves for summary judgment has the
burden of showing that there is no genuine issue of fact for trial,
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986), a
nonmoving party may not rest upon mere denials or allegations in
the pleadings, but must set forth specific facts sufficient to
raise a genuine issue for trial. Tindle, 56 F.3d at 969 (citing
Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)).


     Ruby's racial discrimination claims are analyzed under the
framework of McDonnell Douglas v. Green, 411 U.S. 792 (1973). A
plaintiff must present a prima facie case of racial discrimination:
that he was a member of a protected class, that he was qualified
for the position, and that despite his qualification he was
displaced from the position. See McLaughlin v. Esselte Pendaflex
Corp., 50 F.3d 507, 510 (8th Cir. 1995) (applying McDonnell
Douglas). The defendant may rebut plaintiff's prima facie case by
demonstrating a legitimate, nondiscriminatory reason for adverse
action against plaintiff. Id. Finally, plaintiff may prove that
defendant's proffered reasons are a pretext for illegal
discrimination. Id. Ruby's retaliation claims are also analyzed
under this shifting burden framework; see Womack v. Munson, 619
F.2d 1292, 1296 (8th Cir. 1980), cert. denied, 450 U.S. 979 (1981).


     Assuming that Ruby presented a prima facie case for racial
discrimination   and   retaliation,   Springfield   has  presented
legitimate, nondiscriminatory and nonretaliatory reasons for all of
its adverse employment actions against him: that Ruby was not the
most qualified person to attend a seminar, that he harassed a co-
worker, and that he submitted false mileage reimbursement reports.
Ruby argues that, because the district court did not specifically
state that Springfield's nondiscriminatory reasons were also
"legitimate," it applied the wrong standard at this stage of the
McDonnell Douglas analysis. This argument is meritless. At the
second stage of the analysis, Springfield had the burden of
presenting legitimate, that is, nondiscriminatory, reasons for its

                               -4-
adverse actions.    In doing so, it rebutted the presumption of
discrimination raised by Ruby's prima facie case. Ruby then had
the burden of presenting evidence to the district court which could
support a finding that Springfield's reasons were pretextual. We
remind Ruby that he, as plaintiff, had the burden of proving that
Springfield illegally discriminated against him. See St. Mary's
Honor Center v. Hicks, 113 S. Ct. 2742, 2747-48 (1993).        Ruby
                                   7
simply failed to meet this burden.


     Ruby also alleged that Dennis Lewis and Glenn Pace,
supervisory employees of Springfield's, called Ruby "boy," and that
Lewis allegedly complained about the NAACP, stated that African-
Americans commit more crimes than whites, and, referring to Ruby's
clothes, joked that Ruby was "dressed as if he's going to a karate
tournament."   Ruby Dep., Appellant's App. at 51.      The district
court construed these allegations as a claim for a racially hostile
workplace, and concluded that Ruby had not exhausted his
administrative remedies by failing to bring this claim before the
EEOC; see Satz v. ITT Fin. Corp., 619 F.2d 738, 741 (8th Cir. 1980)
(exhaustion of administrative remedies). Ruby now argues that the
district court erred in refusing to consider these allegations
because they were not a separate claim, but rather were evidence to
support a finding of pretext and discriminatory intent. Our de
novo review of these allegations solely as evidence of pretext,
however, convinces us that any error by the district court was
harmless.   While, under certain circumstances, "discriminatory
statements made by supervisors may be evidence of discriminatory
intent," McLaughlin, 50 F.3d at 512, we conclude that no reasonable
fact finder could, merely on these comments, find that

    7
     We note that "our inquiry is limited to whether the employer
gave an honest explanation of its behavior," Krenik v. County of
LeSueur, 47 F.3d 953, 960 (8th Cir. 1995) (quotations omitted),
rather than to weigh the wisdom of any particular employment
decision; Title VII does not authorize federal courts to "sit as a
super-personnel department that reexamines an entity's business
decisions." Id. (quotations omitted).

                               -5-
Springfield's reasons for adverse action were pretextual for
discrimination. See Kinkead v. Southwestern Bell Tel. Co., 49 F.3d
454, 457 (8th Cir. 1995).    The district court properly granted
summary judgment to Springfield on all of Ruby's claims.8


     Accordingly, we affirm the judgment of the district court.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




     8
      Ruby also argues that the affidavits used by Springfield to
support its summary judgment motion are conclusory and do not
otherwise meet the requirements of Federal Rule of Civil Procedure
56(e), and that various documents submitted had inadequate
foundation or contained hearsay.       Ruby failed to make these
objections before the district court, and we will review only for
plain error. See Williams v. Evangelical Retirement Homes, 594
F.2d 701, 703 (8th Cir. 1979) (per curiam) ("The general rule is
that defects in the form of the affidavits are waived if not
objected to at the trial court level. Absent a motion to strike or
other timely objection, the trial court may consider a document
which fails to conform to the formal requirements of Rule 56(e).");
Gee v. Pride, 992 F.2d 159, 161 (8th Cir. 1993) (evidentiary issues
reviewed for plain error where objection not made before district
court).   We conclude that, particularly as the affidavits were
clearly based on personal knowledge, see Williams, 594 F.2d at 703-
04, no fundamental miscarriage of justice occurred through
consideration of these affidavits and documents.

                               -6-